DETAILED ACTION
The Examiner acknowledges the applicant's submission of the response dated 4/28/2021.  

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkatesh et al (US 2014/0229440).
Regarding Claim 1, Venkatesh teaches a method for building a distributed memory disk cluster storage system, wherein the distributed memory disk cluster storage system comprises a plurality of computers, and each of the plurality of computers comprises a processor, a memory, and a network card (the computers corresponding to nodes 102, 112, 122, etc. of Fig. 1, with a processor, memory, and “network…connectivity” and therefore each has a network card, Paragraph 0022), the method comprising: 
(VM manager 104 of Fig. 1) into the plurality of computers so that each of the plurality of computers has a plurality of virtual machines (“virtual machines described in at least one embodiment are formed in associations of nodes,” Paragraph 0022); 
planning the memory of each of the plurality of computers as a plurality of chunk memory disks by means of the virtual machine platform (chunk memory disks 110-150 shown on Fig. 1, which may be made of RAM [memory] disks, and store data at a “block” [chunk] level, Paragraph 0023, memory 110 is therefore planned as chunk memory disks, and since all data goes through VM manager 104 as shown on Fig. 1, this is done by means of the virtual machine platform); 
integrating the plurality of computers to form a cluster memory disk (“local storage devices 110 to 150 (or any memory for the cluster) can implement a clustered file system,” the file system corresponding to a cluster memory disk, Paragraph 0024); and 
dividing each of a plurality of files of the plurality of chunk memory disks of the plurality of computers of the cluster memory disk into a plurality of data (the plurality of data corresponding to blocks, Fig. 2A, and each file is broken into blocks as shown), copying the plurality of data to generate a plurality of copied data (data is copied to form a replicated VM, which is collectively “copied data,” shown on Fig. 2B, also note that data is only deduplicated in some embodiments, Paragraph 0031, and copying full blocks, instead of merely creating a pointer to the original block, is discussed, Paragraph 0004), and evenly distributing the plurality of copied data to all the plurality of chunk memory disks of the plurality of computers of the cluster memory disk (“a file system is distributed over a number of nodes 102 to 142,” Paragraph 0023, therefore the data stored by the nodes, including the copied data, is evenly distributed), 
(all the nodes are shown as connected on Figs. 1 and 3, and are therefore jointly operated). 
Regarding Claim 3, the cited prior art teaches the method as claimed in claim 1, wherein the plurality of computers are integrated to form the cluster memory disk by means of a network layer interface virtualized by a virtual machine operating system of the virtual machine platform (network layer interface corresponding to software layer 160 of Fig. 1, Paragraph 0023), a memory bus with multiple channels and the network card in each of the plurality of computers (the bus corresponding to the bus connecting each node to the software layer as shown on Fig. 1). 
Regarding Claim 6, the cited prior art teaches the method as claimed in claim 1, wherein the plurality of computers are categorized to a first data center (node 102), at least one second data center (node 112) and a backup center (“a remote cluster of nodes similar to nodes 102-142,” Paragraph 0024), wherein the first data center is controlled by a virtual cluster data control station (software layer 160), and each of at least one second data center and the backup center are controlled by a virtual cluster data backup station (replicator 303 of Fig. 3), wherein the virtual cluster data backup station is a backup of virtual cluster data control station (the backup corresponding to Replica Node shown on Fig. 3), wherein the first data center and at least one second data center jointly form a distributed memory file system of the distributed memory disk cluster storage system (“local storage devices 110 to 150 (or any memory for the cluster) can implement a clustered file system,” the file system corresponding to a cluster memory disk, Paragraph 0024). 
Regarding Claim 9, the cited prior art teaches the method as claimed in claim 1, wherein each of the plurality of computers further comprises a hard disk, a mother board, an I/O interface card, a connection cable and a housing (shown on Fig. 1). 
Regarding Claim 13, the cited prior art teaches The method as claimed in claim 1, wherein the virtual machine platform plans the processor, the memory and a hard disk as a resource pool, and transfers each of unused computer resources to other computers (Paragraph 0022). 
Regarding Claim 14, the cited prior art teaches the method as claimed in claim 1, wherein a maximum capacity of the cluster memory disk is larger than 52.5 TB(terabyte) (there may be “any number of nodes,” Paragraph 0023, and therefore there may be enough disks to reach 52.5 TB). 

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Mehta (US 2014/0047201).
Regarding Claim 2, the cited prior art teaches the method as claimed in claim 1, but does not explicitly teach wherein the step of planning the memory of each of the plurality of computers as the plurality of chunk memory disks by means of the virtual machine platform comprises: each of the plurality of computers sets a memory capacity assignment for the memory through a virtual machine operating system of the virtual machine platform and a program for setting the memory capacity assignment to plan the memory of each of the plurality of computers as the plurality of chunk memory disks. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the memory capacity assignment of Mehta in the cited prior art in order to ensure fair distribution of memory resources for the virtual machines.
Regarding Claim 12, the cited prior art teaches the method as claimed in claim 2, wherein an assigned memory of each of the plurality of virtual machines is operated through a storage area network (the storage area network shown on Fig. 1), the storage area network adopts a network layer interface virtualized by a virtual machine operating system of the virtual machine platform to connect all the chunk memory disks (the virtual machine operating system corresponding to software layer 160, Paragraph 0023). 

Claim 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Mehta (US 2014/0047201) and Fan et al (US 2014/0068224).
Regarding Claim 4, the cited prior art teaches the method as claimed in claim 2, but does not explicitly teach wherein when the virtual machine operating system of the virtual machine platform accesses a file from a memory location of the virtual machine operating system, the file is computed by one of the plurality of virtual machines to generate computed data, and the computed data is stored back in the memory location, so that the plurality of data in each of the plurality of computers is processed in the plurality of chunk memory disks by parallel computing. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the parallel accessing of Fan in the cited prior art in order to increase transfer rate (Paragraph 0005 of Fan).
Regarding Claim 5, the cited prior art teaches the method as claimed in claim 4, wherein other data which is not stored in the plurality of computers is accessed by the plurality of chunk memory disks of other computers through the network card to connect to a connection port cluster link (data, such as replicated data, may be accessed from computers in a different cluster, which is not part of the plurality of computers, Paragraph 0024). 
Regarding Claim 15, the cited prior art teaches the method as claimed in claim 1, but does not explicitly teach wherein all the plurality of chunk memory disks of the plurality of computers access data synchronously. 
Fan teaches accessing data synchronously (Paragraph 0076 and Fig. 5, where the parallel data access corresponds to the claimed synchronous data access).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the parallel accessing of Fan in the cited prior art in order to increase transfer rate (Paragraph 0005 of Fan).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Beeken et al (US 2010/0318757).
Regarding Claim 7, the cited prior art teaches the method as claimed in claim 1, wherein each of the plurality of chunk memory disks is electrically connected to at least one 
However, the cited prior art does not teach a backup once every preset period of time. 
Beeken teaches a backup once every preset period of time (abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the periodic backup of Beeken in the cited prior art so that data is not lost.
Regarding Claim 8, the cited prior art teaches the method as claimed in claim 1, but does not explicitly teach wherein the plurality of chunk memory disks of the plurality of computers use a continuous data protector for continuously backing up the data to a hard disk cluster array. 
Beeken teaches a continuous data protector for continuously backing up the data to a hard disk cluster array (the continuous data protector corresponding to the backup control apparatus, Paragraph 0016).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the periodic backup of Beeken in the cited prior art so that data is not lost.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Reddin et al (US 2013/0227552).
Regarding Claim 10, the cited prior art teaches the method as claimed in claim 1, but does not explicitly teach wherein each of the plurality of copied data is encrypted through mixing a plurality of encryption algorithm and stored in the memory. 
Reddin teaches mixing a plurality of encryption algorithms for storing data in memory (Paragraph 0089).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Momtaz et al (US 2007/0110199).
Regarding Claim 11, the cited prior art teaches the method as claimed in claim 1, wherein an operation status of each of the plurality of chunk memory disks is monitored by a search engine, and the search engine restarts once an error is detected. 
Momtaz teaches monitoring a disk by a search engine, and the search engine restarts once an error is detected (Paragraph 0165).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the search engine of Momtaz in the cited prior art in order to detect errors.

Claims 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Fan.
Regarding claim 16, Venkatesh teaches a method for building a distributed memory disk cluster storage system, wherein the distributed memory disk cluster storage system comprises a plurality of computers, and each of the plurality of computers comprises a processor, a memory, and a network card (the computers corresponding to nodes 102, 112, 122, etc. of Fig. 1, with a processor, memory, and “network…connectivity” and therefore has a network card, Paragraph 0022), the method comprising: 
installing a virtual machine platform (VM manager 104 of Fig. 1) into the plurality of computers so that each of the plurality of computers has a plurality of virtual machines (“virtual machines described in at least one embodiment are formed in associations of nodes,” Paragraph 0022); 
planning the memory of each of the plurality of computers as a plurality of chunk memory disks by means of the virtual machine platform (chunk memory disks 110-150 shown on Fig. 1, which may be made of RAM [memory] disks, and store data at a “block” [chunk] level, Paragraph 0023, memory 110 is therefore planned as chunk memory disks, and since all data goes through VM manager 104 as shown on Fig. 1, this is done by means of the virtual machine platform); 
planning all the chunk memory disks of each of the plurality of computers as a resource pool of each of a plurality of cluster memory disks respectively by means of a network layer interface virtualized by a virtual machine operating system of the virtual machine platform (network layer interface corresponding to software layer 160, which plans all the chunk memory desk as a resource pool, Paragraph 0023), a memory bus with multiple channels (the bus corresponding to the bus connecting each node to the software layer as shown on Fig. 1), and the network card in each of the plurality of computers (the computers have “network…connectivity” and therefore each has a network card, Paragraph 0022); 
simulating the plurality of cluster memory disks as a common resource pool (Paragraph 0023); and 
dividing each of a plurality of files of the plurality of chunk memory disks of the plurality of computers of plurality of cluster memory disks into a plurality of data (the plurality of data corresponding to blocks, Fig. 2A, and each file is broken into blocks as shown), copying the plurality of data to generate a plurality of copied data (data is copied to form a replicated VM, which is collectively “copied data,” shown on Fig. 2B, also note that data is only deduplicated in some embodiments, Paragraph 0031, and copying full blocks, instead of merely creating a pointer to the original block, is discussed, Paragraph 0004), and evenly distributing the plurality of copied data to all the plurality of chunk memory disks of the plurality (“a file system is distributed over a number of nodes 102 to 142,” therefore the data stored by the nodes, including the copied data, is evenly distributed), wherein all the plurality of chunk memory disks of the plurality of computers of the plurality of cluster memory disks of the common resource pool are connected so as to be jointly operated (all the nodes are shown as connected on Figs. 1 and 3, and are therefore jointly operated).. 
Fan teaches accessing data synchronously (Paragraph 0076 and Fig. 5, where the parallel data access corresponds to the claimed synchronous data access).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the parallel accessing of Fan in the cited prior art in order to increase transfer rate (Paragraph 0005 of Fan).
Regarding Claim 17, the cited prior art teaches the method as claimed in claim 16, wherein the plurality of computers are categorized to a first data center (node 102), at least one second data center (node 112) and a backup center (“a remote cluster of nodes similar to nodes 102-142,” Paragraph 0024), wherein the first data center is controlled by a virtual cluster data control station (software layer 160), and each of at least one second data center and the backup center are controlled by a virtual cluster data backup station (replicator 303 of Fig. 3), wherein the virtual cluster data backup station is a backup of virtual cluster data control station (the backup corresponding to Replica Node shown on Fig. 3), wherein the first data center and at least one second data center jointly form a distributed memory file system of the distributed memory disk cluster storage system (“local storage devices 110 to 150 (or any memory for the cluster) can implement a clustered file system,” the file system corresponding to a cluster memory disk, Paragraph 0024).
Regarding Claim 18, the cited prior art teaches the method as claimed in claim 17, wherein the common resource pool of cluster memory disks is controlled by the virtual cluster data control station and the virtual cluster data backup station to evenly distribute amounts of 
. Regarding Claim 20, the cited prior art teaches the method as claimed in claim 16, wherein a maximum capacity of the common resource pool is larger than 16 ZB(zettabyte) (there may be “any number of nodes,” Paragraph 0023, and therefore there may be enough disks to reach 52.5 TB).
Regarding Claim 21, the cited prior art teaches the method as claimed in claim 16, wherein all the plurality of chunk memory disks of the plurality of computers access data synchronously (Paragraph 0076 and Fig. 5 of Fan).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Fan, Reddin, and Cosham et al (US 2014/0101223).
Regarding Claim 19, the cited prior art teaches the method as claimed in claim 16, wherein the plurality of cluster memory disks are connected with each other according to a physical internet transmission protocol (shown on Fig. 1); However, the cited prior art does not teach an encryption algorithm.
Reddin teaches an encryption algorithm for storing data in memory (Paragraph 0089).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the encryption of Reddin in the cited prior art in order to keep data secure.
Further, the cited prior art fails to teach when one of network connections among the plurality of cluster memory disks is unable to be established, each of the plurality of cluster memory disks is independently operated; and when one of the network connection is recovered, data is synchronized to each of the chunk memory disks of each of the plurality of cluster memory disks. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the connection functionality of Cosham in the cited prior art in order to maintain connectivity in the event a node is offline.

ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS

Double Patenting
	Applicant's arguments/amendments with respect to claims 1-21 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	On page 11 of the submitted remarks, applicant argues the cited prior art fails to teach “planning the memory of each of the plurality of computers as a plurality of chunk memory disks by means of the virtual machine platform” or “evenly distributing the plurality of copied data to all the plurality of chunk memory disks of the plurality of computers of the cluster memory disk.”  
	This argument has been considered but is not persuasive.
	The elements 110 may be RAM (random access memory) disks (Paragraph 0023).  They are therefore memory disks.  These RAM disks store data at a block [chunk] level (end of Paragraph 0023).  Therefore, memory 110 is implemented (“planned”) as chunk memory disks.  Further, the file system “is distributed over a number of nodes 102 to 142,” Paragraph 0023.  
	 
CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-21 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135